RECOMMENDED FOR FULL-TEXT PUBLICATION
                                Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 18a0216p.06

                    UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT



 KALEENA BULLINGTON,                                       ┐
                                    Plaintiff-Appellant,   │
                                                           │
                                                           >      No. 17-5647
        v.                                                 │
                                                           │
                                                           │
 BEDFORD COUNTY, TENNESSEE; PENNY COOPER, in her           │
 individual and official capacities,                       │
                                   Defendants-Appellees.   │
                                                           ┘

                           Appeal from the United States District Court
                      for the Eastern District of Tennessee of Chattanooga.
                   No. 1:16-cv-00302—Curtis L. Collier, Chief District Judge.

                                       Argued: May 1, 2018

                             Decided and Filed: September 25, 2018

                 Before: MOORE, CLAY, and KETHLEDGE, Circuit Judges.

                                       _________________

                                            COUNSEL

ARGUED: Russell L. Leonard, Winchester, Tennessee, for Appellant. W. Carl Spining,
ORTALE KELLEY LAW FIRM, Nashville, Tennessee, for Appellees. ON BRIEF: Russell L.
Leonard, Winchester, Tennessee, for Appellant. W. Carl Spining, T. William A. Caldwell,
ORTALE KELLEY LAW FIRM, Nashville, Tennessee, for Appellees.

       MOORE, J., delivered the opinion of the court in which CLAY, J., joined, and
KETHLEDGE, J., joined in the result. KETHLEDGE, J. (pp. 16–17), delivered a separate
opinion concurring in the judgment only.
 No. 17-5647                 Bullington v. Bedford Cty., Tenn. et al.                     Page 2


                                       _________________

                                            OPINION
                                       _________________

       KAREN NELSON MOORE, Circuit Judge. Plaintiff Kaleena Bullington (“Bullington”)
appeals the district court’s grant of judgment on the pleadings to Defendants Bedford County,
Tennessee, (“County”) and Penny Cooper (“Cooper”) (together, “Defendants”).              For the
following reasons, we VACATE the district court’s judgment and REMAND to the district
court for further proceedings consistent with this opinion.

                                       I. BACKGROUND

       Bullington worked as a dispatcher at the Bedford County Sherriff’s Department
(“Department”) for over eight years. R. 28 (Second Am. Compl. ¶ 5) (Page ID #88). Sometime
during this period, Bullington had Hodgkin’s Lymphoma, a form of cancer, which she treated
with chemotherapy. Id. The chemotherapy, however, caused neuropathy and scar tissue in
Bullington’s lungs, so Bullington needed additional treatment. Id. Because of her diagnosis and
treatment, Bullington asserts that the Department treated her differently than the other
employees. Id. ¶ 6.

       Bullington brought this suit in the district court and alleged four causes of action in her
second amended complaint: (1) Cooper violated Bullington’s constitutional rights under the
Fourteenth Amendment to be free from discrimination and retaliation, (2) the County violated
her constitutional rights by not providing adequate supervision and training, (3) Defendants
violated the Tennessee Human Rights Act, and (4) Defendants violated the Americans with
Disabilities Act (“ADA”). Id. ¶¶ 14–17 (Page ID #90). For all of these claims, Defendants
moved for judgment on the pleadings. R. 21 (Mot.) (Page ID #56). The district court granted the
motion and entered a judgment. R. 52 (Order) (Page ID #377); R. 53 (J.) (Page ID #384).
Bullington has appealed the district court’s judgment. R. 54 (Notice of Appeal) (Page ID #385).
 No. 17-5647                 Bullington v. Bedford Cty., Tenn. et al.                       Page 3


                                        II. DISCUSSION

       “We review de novo a district court’s grant of a Rule 12(c) motion for judgment on the
pleadings.” Engler v. Arnold, 862 F.3d 571, 574 (6th Cir. 2017). During this analysis, “[w]e
construe the Plaintiffs’ complaint in the light most favorable to them, and accept the complaint’s
allegations as true, drawing all reasonable inferences in favor of the Plaintiffs.” Coley v. Lucas
Cty., 799 F.3d 530, 537 (6th Cir. 2015) (citing Crugher v. Prelesnik, 761 F.3d 610, 613 (6th Cir.
2014)). To overcome a defendant’s motion, “a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

A. The district court correctly dismissed Bullington’s ADA claim.

       For an ADA claim, a plaintiff needs to exhaust administrative remedies. See Parry v.
Mohawk Motors of Mich., Inc., 236 F.3d 299, 309 (6th Cir. 2000), cert. denied, 533 U.S. 951
(2001). To exhaust administrative remedies, a plaintiff must file a timely charge with the Equal
Employment Opportunity Commission (“EEOC”).               See 42 U.S.C. § 2000e-5; 42 U.S.C.
§ 12117(a). If a plaintiff misses a deadline, however, he can argue that equitable tolling applies.
Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 393 (1982).

       For equitable tolling, there are five factors to examine: “(1) the petitioner’s lack of notice
of the filing requirement; (2) the petitioner’s lack of constructive knowledge of the filing
requirement; (3) diligence in pursuing one’s rights; (4) absence of prejudice to the respondent;
and (5) the petitioner’s reasonableness in remaining ignorant of the legal requirement for filing
his claim.” Hughes v. Region VII Area Agency on Aging, 542 F.3d 169, 187 (6th Cir. 2008)
(quoting Barry v. Mukasey, 524 F.3d 721, 724 (6th Cir. 2008)). “These five factors are not
comprehensive, nor is each factor relevant in all cases.” Id. at 187–88 (quoting Solomon v.
United States, 467 F.3d 928, 933 (6th Cir. 2006)).

       Bullington concedes that she did not file a charge with the EEOC. See Appellant’s Br. at
8. She argues, however, that the district court should have waived this requirement because she
 No. 17-5647                 Bullington v. Bedford Cty., Tenn. et al.                       Page 4


relied on her prior counsel. According to Bullington, this situation is similar to the scenario in
Curry v. United States Postal Service, 583 F. Supp. 334 (S.D. Ohio 1984).

       In Curry, the district court stated that “[e]quitable tolling is appropriate where plaintiff’s
failure to follow proper procedures flows from her reliance on statements or actions of those
seemingly empowered by law to implement and enforce any discrimination statutes.” 583 F.
Supp. at 345. Because the plaintiff in Curry relied on statements that an Equal Employment
Opportunity (“EEO”) counselor made during the plaintiff’s timely consultation, the district court
determined that her reliance was reasonable and was excused. Id. at 346.

       The district court here correctly determined that Bullington’s argument lacks merit. See
R. 52 (Mem. at 5) (Page ID #381).         In Curry, equitable tolling applied because an EEO
counselor, an individual who was “seemingly empowered by law to implement and enforce any
discrimination statutes,” made the misleading statements to the plaintiff. 583 F. Supp. at 345.
Bullington, however, relied on the statements and actions of her prior counsel, who did not have
similar power to enforce the ADA. Thus, the district court correctly dismissed Bullington’s
ADA claim.

B. The district court incorrectly dismissed Bullington’s constitutional claims.

       Bullington also brings claims against Defendants under 42 U.S.C. § 1983, alleging that
they violated her Fourteenth Amendment right to be “free from discrimination and retaliation as
a result of her illness/disability.” R. 28 (Second Am. Compl. ¶ 14) (Page ID #90). Section 1983
provides a private cause of action for violations of constitutional rights and rights created by
federal statutes. Congress, nevertheless, can foreclose a cause of action under § 1983 when the
alleged violation is statutory. See Blessing v. Freestone, 520 U.S. 329, 341 (1997).

       To determine whether Congress has precluded a remedy under § 1983, the “question is
congressional intent.” Boler v. Earley, 865 F.3d 391, 403 (6th Cir. 2017). Where a statutory
enforcement mechanism is “unusually elaborate” and “sufficiently comprehensive,” it can
demonstrate Congress’s intent to foreclose a plaintiff from bringing a statutory claim under
§ 1983. Middlesex Cty. Sewerage Auth. v. Nat’l Sea Clammers Ass’n, 453 U.S. 1, 13, 20 (1981).
The Supreme Court recently outlined how to determine whether a statutory scheme precludes a
 No. 17-5647                 Bullington v. Bedford Cty., Tenn. et al.                      Page 5


parallel remedy under § 1983. See Fitzgerald v. Barnstable Sch. Comm., 555 U.S. 246, 248,
252–53 (2009). The Court drew a “distinction between § 1983 claims premised on constitutional
violations and those based on statutory violations in determining whether a § 1983 claim is
precluded.” Boler, 865 F.3d at 402. “In those cases in which the § 1983 claim is based on a
statutory right, ‘evidence of such congressional intent may be found directly in the statute
creating the right, or inferred from the statute’s creation of a comprehensive enforcement scheme
that is incompatible with individual enforcement under § 1983.’” Fitzgerald, 555 U.S. at 252
(quoting Rancho Palos Verdes v. Abrams, 544 U.S. 113, 120 (2005)). The Court then explained:

       In cases in which the § 1983 claim alleges a constitutional violation, lack of
       congressional intent may be inferred from a comparison of the rights and
       protections of the statute and those existing under the Constitution. Where the
       contours of such rights and protections diverge in significant ways, it is not likely
       that Congress intended to displace § 1983 suits enforcing constitutional rights.
       Our conclusions regarding congressional intent can be confirmed by a statute’s
       text.

Id. at 252–53 (citation omitted). The Court also cautioned that we “should ‘not lightly conclude
that Congress intended to preclude reliance on § 1983 as a remedy for a substantial equal
protection claim.’” Id. at 256 (quoting Smith v. Robinson, 468 U.S. at 992, 1012 (1984),
superseded on other grounds by Handicapped Children’s Protection Act, Pub. L. No. 99-372,
§ 2, 100 Stat. 796 (1986) (codified at 20 U.S.C. § 1415)).

       We have not squarely decided whether plaintiffs can use § 1983 to enforce the ADA.
Other circuits, however, have held that the ADA does preclude § 1983 claims for violations of
the statute. See, e.g., Williams v. Pa. Human Relations Comm’n, 870 F.3d 294, 300 (3d Cir.
2017) (stating that “every circuit to consider this exact question has held that, while a plaintiff
may use § 1983 ‘as a vehicle for vindicating rights independently conferred by the Constitution,’
Title VII and ADA statutory rights cannot be vindicated through § 1983” (footnote omitted)
(quoting Henley v. Brown, 686 F.3d 634, 642 (8th Cir. 2012)). Moreover, we have held that
plaintiffs cannot use § 1983 to enforce purely statutory claims under Title VII, which has an
analogous remedial scheme. See Day v. Wayne Cty. Bd. of Auditors, 749 F.2d 1199, 1204 (6th
Cir. 1984) (“Though the issue is not without doubt, we believe Title VII provides the exclusive
remedy when the only § 1983 cause of action is based on a violation of Title VII.”).
 No. 17-5647                 Bullington v. Bedford Cty., Tenn. et al.                     Page 6


       Nevertheless, we do not need to reach a conclusion on this issue because Bullington’s
§ 1983 claims allege constitutional violations, not violations of the ADA itself. Bullington
pleaded “that Defendant Cooper violated her federal constitutional rights secured by the 14th
amendment to be free from discrimination and retaliation as a result of her illness/disability.”
R. 28 (Second Am. Compl. ¶ 14) (Page ID #90) (emphasis added). She has also alleged “that
Bedford County is liable for the violation of [Bullington’s] federal constitutional rights pursuant
to 42 U.S.C. § 1983 in failing to provide proper supervision and training to prevent this type of
unlawful, discriminatory abuse.” Id. ¶ 15 (Page ID #90) (emphasis added). Thus, Bullington’s
§ 1983 disability discrimination claims are being brought pursuant to the Fourteenth
Amendment’s Equal Protection Clause, not the ADA. Therefore, the real issue is whether
Bullington can pursue her separate but parallel Fourteenth Amendment claims for disability
discrimination.

       Several circuits, including our own, have allowed constitutional claims to be brought
under § 1983, even where the plaintiff’s constitutional claims run parallel to claims brought
under analogous statutes. See Day, 749 F.2d at 1205 (Title VII); Williams, 870 F.3d at 300 n.34
(“[T]here is a strong argument that plaintiffs may advance an employment discrimination claim
under § 1983 based on an Equal Protection Clause violation, either concurrently with, or
independent of, a Title VII violation.”); Giordano v. City of New York, 274 F.3d 740, 750–52 (2d
Cir. 2001) (reaching the merits of the plaintiff’s parallel claim and not dismissing it as
precluded). And other courts have allowed plaintiffs to pursue claims under § 1983 for disability
discrimination, even where they run parallel to ADA violations. See, e.g., Holmes v. Godinez,
311 F.R.D. 177, 229–32 (N.D. Ill. 2015) (“[W]e find that Plaintiffs’ § 1983 constitutional claims
are not barred by the remedial statutory scheme[] of the ADA[.]”); Cisneros v. Colorado, No.
Civ.A.03CV02122, 2005 WL 1719755, at *10 (D. Colo. July 22, 2005) (“Nonetheless, the
similarities between Title VII and the ADA convince me that the Tenth Circuit would allow an
equal [p]rotection claim asserting disability discrimination to go forward under § 1983.”); Bendel
v. Westchester Cty. Health Care Corp., 112 F. Supp. 2d 324, 328 n.3 (S.D.N.Y. 2000);
Baumgardner v. County of Cook, 108 F. Supp. 2d 1041, 1051–53 (N.D. Ill. 2000). But cf. Grey
v. Wilburn, 270 F.3d 607, 610 (8th Cir. 2001) (holding that a plaintiff could not pursue an Equal
Protection claim under § 1983 where it was based on the same facts as the plaintiff’s ADA
 No. 17-5647                  Bullington v. Bedford Cty., Tenn. et al.                     Page 7


claim). Further, the Seventh Circuit, in a standing analysis, allowed a plaintiff to proceed with a
disability-discrimination claim under § 1983, explaining that the Seventh Circuit “has
consistently declined to find that other similar statutes preclude § 1983 relief when the § 1983
claim is based directly on a constitutional violation, not a statutory one.” Discovery House, Inc.
v. Consol. City of Indianapolis, 319 F.3d 277, 281 (7th Cir. 2003) (citing Trigg v. Fort Wayne
Cmty. Sch., 766 F.2d 299 (7th Cir. 1985)).

       In Bullington’s case, however, the district court concluded that the ADA precludes a
remedy under § 1983 for a parallel constitutional claim. See R. 52 (Order at 6–7) (Page ID
#382–83). First, the district court relied on our conclusion in Day that a plaintiff cannot override
the remedial structure in Title VII by asserting a § 1983 claim. Id. at 6 (Page ID #382). But the
district court incorrectly relied on the part of the opinion where we were deciding whether a
plaintiff could use § 1983 to pursue a statutory Title VII claim, not whether a plaintiff could
bring a parallel constitutional claim. See Day, 749 F.2d at 1204. Second, the district court relied
on the Eighth Circuit’s reasoning in Grey, which preceded Fitzgerald and therefore lacked the
Supreme Court’s guidance on this issue.

       In Fitzgerald, the Supreme Court examined whether Title IX precluded a § 1983 claim
for an Equal Protection violation. 555 U.S. at 255–59. Relevant to the Supreme Court was the
fact that Title IX’s only enforcement mechanism was an administrative procedure that resulted in
the termination of federal funding, which suggested that Congress did not plan for Title IX to
preclude a § 1983 claim. Id. at 255–56. Next, the Supreme Court determined that Title IX rights
were sometimes broader and sometimes narrower than Equal Protection rights. Id. at 256–57.
This diverging breadth of rights and lack of remedial scheme weighed against preclusion. Id. at
258. Title IX’s context and history also suggested that “Congress intended Title IX to be
interpreted similarly to allow for parallel and concurrent § 1983 claims.” Id. at 259. Therefore,
the Supreme Court held that “§ 1983 suits based on the Equal Protection Clause remain available
to plaintiffs alleging unconstitutional gender discrimination in schools.” Id. at 258.

       Based on the Supreme Court’s analysis in Fitzgerald, we have identified “three key
components” to consider when examining congressional intent to preclude a constitutional claim:
the statute’s (1) text and history, (2) its remedial scheme, and (3) the contours of its rights and
 No. 17-5647                  Bullington v. Bedford Cty., Tenn. et al.                        Page 8


protections. Boler, 865 F.3d at 402–06. We have also stated that “[t]he burden . . . lies with the
defendant in a § 1983 action to prove preclusion.” Charvat v. E. Ohio Reg’l Wastewater Auth.,
246 F.3d 607, 615 (6th Cir. 2001). After reviewing the ADA for these components, we conclude
that the Congress did not intend, by enacting the ADA, to preclude § 1983 claims for disability
discrimination.

       1. Text and History

       “The beginning point for examining congressional intent is the language of the statute.”
Boler, 865 F.3d at 403. After we examine the statute’s language, we consider the statute’s
legislative history. Id. As we have recently noted, “[c]ontext, not just literal text, will often lead
a court to Congress’ intent in respect to a particular statute.” Id. at 403–04 (alteration in original)
(quoting Fitzgerald, 555 U.S. at 252). We find neither the statutory text nor the legislative
history of the ADA to contain a clear indication of Congressional intent to preclude simultaneous
constitutional claims.

       Congress clearly stated its purpose in enacting the ADA:

       (1) to provide a clear and comprehensive national mandate for the elimination of
       discrimination against individuals with disabilities; (2) to provide clear, strong,
       consistent, enforceable standards addressing discrimination against individuals
       with disabilities; (3) to ensure that the Federal Government plays a central role in
       enforcing the standards established in this chapter on behalf of individuals with
       disabilities; and (4) to invoke the sweep of congressional authority, including the
       power to enforce the fourteenth amendment and to regulate commerce, in order to
       address the major areas of discrimination faced day-to-day by people with
       disabilities.

42 U.S.C. § 12101(b).

       Defendants argue that the explicit reference to Congress’s power under § 5 of the
Fourteenth Amendment demonstrates Congress’s intent to preclude Equal Protection claims for
disability discrimination. See Appellee’s Br. at 21–22. Indeed, Congress also noted that “the
Nation’s proper goals regarding individuals with disabilities are to assure equality of opportunity,
full participation, independent living, and economic self-sufficiency for such individuals,” and it
was concerned that “the continuing existence of unfair and unnecessary discrimination and
 No. 17-5647                  Bullington v. Bedford Cty., Tenn. et al.                       Page 9


prejudice denies people with disabilities the opportunity to compete on an equal basis.”
42 U.S.C. § 12101(a)(8)–(9) (emphasis added). But we cannot overlook that the statute also
expressly provides that “[n]othing in this chapter shall be construed to invalidate or limit the
remedies, rights, and procedures of any Federal law or law of any State or political subdivision
of any State or jurisdiction that provides greater or equal protection for the rights of individuals
with disabilities than are afforded by this chapter.” 42 U.S.C. § 12201(b). This language is
strong evidence that Congress did not intend to preclude remedies under § 1983 for
constitutional violations.

        Our conclusion based on the text is confirmed by the ADA’s context and history. First,
the legislative history sheds light on Congress’s intent to leave intact other remedies, procedures,
and rights available to disabled individuals under other state and federal laws. The Committee
on Education and Labor’s Report stated:

        With respect to other laws, section 501(b) of the legislation specifies that nothing
        in this legislation should be construed to invalidate or limit any other federal law
        or law of any State or political subdivision of any State or jurisdiction that
        provides greater or equal protection for the rights of individuals with disabilities
        that are afforded by this legislation. In other words, all of the rights, remedies and
        procedures that are available to people with disabilities under other federal laws
        or other state laws (including state common law) are not preempted by this Act.
        This approach is consistent with that taken in other civil rights laws. The basic
        principle underlying this provision is that Congress does not intend to displace
        any of the rights or remedies available under other federal or state laws (including
        state common law) which provide greater or equal protection to individuals with
        disabilities.

H.R. Rep. No. 101–485 (II) at 135 (1990). And the Committee on the Judiciary similarly stated
in its report that:

        Under Section 501(b) of the ADA, all of the rights, remedies and procedures that
        are available to people with disabilities under other federal laws, including
        Section 504 of the Rehabilitation Act, or other state laws (including state common
        law) are not preempted by this Act. This approach is consistent with that taken in
        other civil rights laws. The basic principle underlying this provision is that
        Congress does not intend to displace any of the rights or remedies provided by
        other federal or [sic] laws or other state laws (including state common law) which
        provide greater or equal protection to individuals with disabilities.

H.R. Rep. No. 101–485 (III) at 70 (1990).
 No. 17-5647                      Bullington v. Bedford Cty., Tenn. et al.                                 Page 10


        Second, the ADA’s relation to Title VII also suggests that Congress did not intend to
preclude alternative remedies for disability discrimination. The ADA uses the procedures set
forth in Title VII. See 42 U.S.C. §§ 2000e-5, 12117. Indeed, the legislative history of the ADA
shows that the protections for disabled persons were intended to be the same as those for other
kinds of discrimination. For instance, one representative explained as follows:

        The employment protections use the same enforcement procedures and provide
        the same remedies as title VII of the Civil Rights Act of 1964, which prohibits
        employment discrimination based on race, color, religion, sex, and national
        origin. Under the ADA, persons with disabilities will have the same rights and
        remedies as minorities and women, no more and no less.

136 Cong. Rec. H2421–02, H2439 (daily ed. May 17, 1990) (statement of Rep. Edwards). 1 The
relationship between Title VII and the ADA is relevant because at the time Congress passed the
ADA in 1990, courts frequently held that “the comprehensive scheme provided in Title VII does
not preempt section 1983, and that discrimination claims may be brought under either statute, or
both.” Bradley v. Pittsburgh Bd. of Educ., 913 F.2d 1064, 1079 (3d Cir. 1990); see also
Johnston v. Harris Cty. Flood Control Dist., 869 F.2d 1565, 1573, 1576 (5th Cir. 1989), cert.
denied, 493 U.S. 1019 (1990); Roberts v. Coll. of the Desert, 870 F.2d 1411, 1415 (9th Cir.
1988); Brown v. Hartshorne Pub. Sch. Dist. No. 1, 864 F.2d 680, 682 (10th Cir. 1988); Keller v.
Prince George’s Cty., 827 F.2d 952, 963 (4th Cir. 1987); Trigg v. Fort Wayne Cmty. Schs.,
766 F.2d 299, 302 (7th Cir. 1985).

        Indeed, at the time Congress enacted the ADA, we allowed plaintiffs to bring parallel,
concurrent Title VII and § 1983 constitutional claims. See Grano v. Dep’t of Dev., 637 F.2d


        1Committee   reports further indicate Congress’ clear intention to mirror the powers, remedies, and
procedures developed by case law under Title VII. The Committee on the Judiciary provided the following:
        The Committee intends that the powers, remedies and procedures available to persons
        discriminated against based on disability shall be the same as, and parallel to, the powers,
        remedies and procedures available to persons discriminated against based on race, color, religion,
        sex or national origin. Thus, if the powers, remedies and procedures change in Title VII of the
        1964 Act, they will change identically under the ADA for persons with disabilities.
        . . . [T]he purpose of the ADA [is] to provide civil rights protections for persons with disabilities
        that are parallel to those available to minorities and women. By retaining the cross-reference to
        title VII, the Committee’s intent is that the remedies of title VII, currently and as amended in the
        future, will be applicable to persons with disabilities.
H.R.Rep. No. 101–485 (III) at 48 (1990).
 No. 17-5647                  Bullington v. Bedford Cty., Tenn. et al.                    Page 11


1073, 1080, 1082 (6th Cir. 1980). In Day, we explained that “[w]here an employee establishes
employer conduct which violates both Title VII and rights derived from another source—the
Constitution or a federal statute—which existed at the time of the enactment of Title VII, the
claim based on the other source is independent of the Title VII claim, and the plaintiff may seek
the remedies provided by § 1983 in addition to those created by Title VII.” 749 F.2d at 1205.
Congress’s presumed familiarity with the Title VII case law and the numerous references to Title
VII within the ADA suggest that Congress did not intend for the ADA to preclude a § 1983
claim.

         The Supreme Court employed this exact kind of reasoning in Fitzgerald, explaining that
“Congress modeled Title IX after Title VI of the Civil Rights Act of 1964 and passed Title IX
with the explicit understanding that it would be interpreted as Title VI was.” 555 U.S. at 258
(internal citations omitted). “At the time of Title IX’s enactment in 1972, Title VI was routinely
interpreted to allow for parallel and concurrent § 1983 claims.” Id. at 258–59 (citing Alvarado v.
El Paso Indep. Sch. Dist., 445 F.2d 1011 (5th Cir. 1971); Nashville I-40 Steering Comm. v.
Ellington, 387 F.2d 179 (6th Cir. 1967); Bossier Par. Sch. Bd. v. Lemon, 370 F.2d 847 (5th Cir.
1967)). Therefore, the Supreme Court “presume[d] Congress was aware of this when it passed
Title IX.” Fitzgerald, 555 U.S. at 259. And “[i]n the absence of any contrary evidence,” the
Supreme Court stated that “it follows that Congress intended Title IX to be interpreted similarly
to allow for parallel and concurrent § 1983 claims.” Id. “At the least, this indicate[d] that
Congress did not affirmatively intend Title IX to preclude such claims.” Id.

         In sum, we find no clear inference from either the text of the statute, its legislative
history, or its context that Congress intended for the ADA’s remedial scheme to displace § 1983
suits enforcing constitutional rights. Instead, the statutory text, the legislative history, and the
context of the ADA all suggest that Congress intended, by passing the ADA, to supplement, not
replace, existing remedies to individuals who had suffered disability discrimination.

         2. Remedial Scheme

         Boler next directs us to look at the statute’s “remedial scheme” to determine whether it is
“so comprehensive that it demonstrates congressional intent to preclude remedies under § 1983.”
 No. 17-5647                  Bullington v. Bedford Cty., Tenn. et al.                    Page 12


865 F.3d at 405. We begin by noting that only “[i]n those cases in which [a] § 1983 claim is
based on a statutory right” did the Supreme Court state that “evidence of . . . congressional intent
[to preclude alternative remedies] may be found directly in the statute creating the right, or
inferred from the statute’s creation of a comprehensive enforcement scheme.” See Fitzgerald,
555 U.S. at 252. Thus, a statute’s remedial scheme should be of only minimal relevance to
deciding whether Congress, by enacting that statute, intended to preclude remedies for parallel
constitutional violations. Nonetheless, we find that an analysis of the ADA’s remedial scheme
supports our conclusion that the ADA does not preclude parallel Equal Protection claims for
disability discrimination.

       The ADA’s remedial scheme employs the same procedures as those employed by Title
VII, and, as indicated above, we have long “held that an employee may sue her public employer
under both Title VII and § 1983 when the § 1983 violation rests on a claim of infringement of
rights guaranteed by the Constitution.” Day, 749 F.2d at 1205; see also Weberg v. Franks,
229 F.3d 514, 522 (6th Cir. 2000); Grano, 637 F.2d at 1080, 1082. In Day, we explained that,
“[w]here an employee establishes employer conduct which violates both Title VII and rights
derived from another source—the Constitution or a federal statute—which existed at the time of
the enactment of Title VII, the claim based on the other source is independent of the Title VII
claim.” 749 F.2d at 1205. Therefore, “the plaintiff may seek the remedies provided by § 1983 in
addition to those created by Title VII.” Id.

       More recently, we have stated that a § 1983 claim regarding a constitutional violation can
survive despite Title VII. See Toth v. City of Toledo, 480 F. App’x 827, 831 (6th Cir. 2012). In
Toth, we noted that Title VII is “the sole remedy for a plaintiff who claims that the defendant
violated only Title VII, and not the Constitution or another federal statute.” Id. However,
because the plaintiff’s § 1983 claim was not premised on a violation of Title VII, but on the
Equal Protection Clause, we held that Title VII did not foreclose those claims. Id. Given the
equivalent procedures and remedies in the ADA and Title VII and our precedent, we cannot
conclude that the ADA’s remedial scheme evinces a Congressional intent to preclude § 1983
disability discrimination claims based on violations of the Equal Protection Clause.
 No. 17-5647                  Bullington v. Bedford Cty., Tenn. et al.                    Page 13


       3. Contours of the Rights and Protections

       Finally, “we ask whether ‘the contours of the rights and protections’ provided by the
[statute] and those existing under the Constitution ‘diverge in significant ways.’”          Boler,
865 F.3d at 406 (quoting Fitzgerald, 555 U.S. at 252). “Where the contours of such rights and
protections diverge in significant ways, it is not likely that Congress intended to displace § 1983
suits enforcing constitutional rights.” Fitzgerald, 555 U.S. at 252–53. This is true even where
there is “some overlap in coverage.”       Boler, 865 F.3d at 407.       In Fitzgerald, “the Court
highlighted Title IX’s protections as ‘narrower in some respects and broader in others,’ and
determined that this divergent coverage, along with the lack of a sufficiently comprehensive
remedial scheme, showed that the statute was not intended to foreclose § 1983 relief.” Boler,
865 F.3d at 406 (quoting Fitzgerald, 555 U.S. at 256). In this case, Defendants appear to
concede that the rights and remedies under the ADA do diverge from those provided by the
Equal Protection Clause. See Appellee’s Br. at 20. And we conclude that the protections
available under the ADA and the Fourteenth Amendment vary in material respects.

       First, the rights created by the ADA are strikingly different from those already protected
by the Equal Protection Clause. The stated purpose of the ADA is “to provide a clear and
comprehensive national mandate for the elimination of discrimination against individuals with
disabilities,” “to provide clear, strong, consistent, enforceable standards addressing
discrimination against individuals with disabilities,” and “to ensure that the Federal Government
plays a central role in enforcing the standards established in this chapter on behalf of individuals
with disabilities.” 42 U.S.C. § 12101(b)(1)–(3). In these statements, Congress is pronouncing
protections that were not already firmly established, which suggests that Congress was not
simply codifying constitutional rights established in prior cases. Furthermore, in addition to
invoking its power under Section 5 of the Fourteenth Amendment, Congress also invoked its
broad power under the Commerce Clause.           Id. § 12101(b)(4) (“[T]o invoke the sweep of
congressional authority, including the power to enforce the fourteenth amendment and to
regulate commerce, in order to address the major areas of discrimination faced day-to-day by
people with disabilities”).
 No. 17-5647                  Bullington v. Bedford Cty., Tenn. et al.                      Page 14


       Next, the protections available under the ADA and the constitutional claim that
Bullington alleges vary in material respects. Bullington must make a very different showing to
prove her Fourteenth Amendment claim than she would have to make to pursue an ADA claim,
and these claims require entirely different substantive analyses.        To prove an ADA claim,
Bullington would have to show (1) that she was in a class of persons protected by the ADA;
(2) that she was otherwise qualified for the position, with or without reasonable accommodation;
(3) that she suffered an adverse employment action; (4) that the employer knew or had reason to
know of the her disability; and (5) that the adverse employment action occurred under
circumstances that raise a reasonable inference of unlawful discrimination. See Whitfield v.
Tenn., 639 F.3d 253, 258–59 (6th Cir. 2011). Ultimately, Bullington would have to show that
she was discriminated against on the basis of her disability. See 42 U.S.C. § 12112(a).

       Under the Equal Protection Clause, however, a state may discriminate against individuals
on the basis of disability “if there is a rational relationship between the disparity of treatment and
some legitimate governmental purpose.” Heller v. Doe, 509 U.S. 312, 320 (1993). To establish
a violation of the Equal Protection Clause based on disability discrimination, Plaintiff must show
that there was no rational basis for the state action that treated her differently because of her
disability. See Bd. of Trustees of Univ. of Ala. v. Garrett, 531 U.S. 356, 367 (2001) (“States are
not required by the Fourteenth Amendment to make special accommodations for the disabled, so
long as their actions toward such individuals are rational”). Given the different requirements for
proving a claim under the ADA and the Equal Protection Clause, it makes sense that even if the
comprehensive remedial scheme of the ADA precludes utilizing § 1983 to assert an ADA
violation, a claimant would still be able to assert a violation of the Equal Protection Clause based
on alleged disability discrimination through § 1983.

       Thus, the rights created by the ADA vary significantly from those provided by the Equal
Protection Clause.    And the elements required to prove her Equal Protection claim differ
significantly from the standard of proof under the ADA, evidencing a lack of Congressional
intent that the ADA precludes separate enforcement of disabled individuals’ constitutional rights.
Because of the divergence between the rights and protections created by the ADA and by the
Equal Protection Clause, we cannot conclude that Congress intended for the ADA to be the
 No. 17-5647                  Bullington v. Bedford Cty., Tenn. et al.                   Page 15


exclusive mechanism for addressing disability discrimination, “or a substitute for § 1983 suits as
a means of enforcing constitutional rights.” Fitzgerald, 555 U.S. at 258.

       In sum, the Supreme Court has directed us not to “lightly conclude that Congress
intended to preclude reliance on § 1983 as a remedy for a substantial equal protection claim.”
Smith, 368 U.S. at 1012. And after evaluating the text and history of the ADA, the nature and
extent of the ADA’s remedial scheme, and the contours of the rights and protections, we
conclude that “[t]he Defendants have not demonstrated that ‘Congress intended to abandon the
rights and remedies set forth in Fourteenth Amendment equal protection jurisprudence’ when it
enacted the [statute].” Boler, 865 F.3d at 409 (quoting Cmtys. for Equity v. Mich. High Sch.
Athletic Ass’n, 459 F.3d 676, 684 (6th Cir. 2006)). Therefore, we hold that Bullington may
assert an Equal Protection claim for disability discrimination under § 1983.

       In light of this conclusion, the district court should have another opportunity to determine
whether Bullington’s second amended complaint is sufficient and whether justice requires that
Bullington have an opportunity to amend her complaint in light of this opinion. Therefore, we
remand the action to the district court for further evaluation.

                                       III. CONCLUSION

       Based on these reasons, we VACATE the district court’s grant of judgment on the
pleadings to Defendants and REMAND for further proceedings consistent with this opinion.
 No. 17-5647                  Bullington v. Bedford Cty., Tenn. et al.                     Page 16


                         ________________________________________

                            CONCURRING IN THE JUDGMENT
                         ________________________________________

       KETHLEDGE, Circuit Judge, concurring in the judgment. I agree with the majority’s
conclusion that a plaintiff may assert a constitutional claim under 42 U.S.C. § 1983 even if the
conduct giving rise to the claim would also amount to a violation of the Americans with
Disabilities Act. But the majority is mistaken in its assumption that, when determining whether
the ADA claim precludes the § 1983 one, we may consider legislative history as a matter of
course. See Maj. Op. at 8 (“After we examine the statute’s language, we consider the statute’s
legislative history”).   To the contrary, the Supreme Court has made clear that “[e]xtrinsic
materials” like legislative history “have a role in statutory interpretation only to the extent they
shed a reliable light on the enacting Legislature’s understanding of otherwise ambiguous terms.”
Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 568 (2005); see also, e.g., Dep’t of
Housing & Urban Dev. v. Rucker, 535 U.S. 125, 132 (2002) (“reference to legislative history is
inappropriate when the text of the statute is unambiguous”); United States v. Gonzales, 520 U.S.
1, 6 (1997) (“Given the straightforward statutory command, there is no reason to resort to
legislative history”); Ratzlaf v. United States, 510 U.S. 135, 147-48 (1994) (“we do not resort to
legislative history to cloud a statutory text that is clear”). Simply stated, legislative history
standing alone has zero significance in statutory construction; instead, legislative history matters
only to the extent it clarifies a specific ambiguity in the statutory text. To the extent our opinion
in Boler v. Earley, 865 F.3d 391 (6th Cir. 2017), suggests otherwise, Boler itself is contrary to
Supreme Court precedent.

       Here, nothing in the text or structure of the ADA supports preclusion of a parallel
constitutional claim. That is reason enough to hold that such a claim is not precluded. The
implication of the majority’s foray into legislative history is that, if one of the committees in
their reports, or Representative Edwards in his floor statement, had expressed some intention to
the contrary, we would honor that intention and hold the constitutional claim precluded. But of
course we would not do that: nothing in those reports or in Representative Edward’s floor
statement is law, and thus nothing in those materials can support a holding contrary to what the
 No. 17-5647                    Bullington v. Bedford Cty., Tenn. et al.               Page 17


statute itself supports. See generally U.S. Const. Art I, sec. 7. Hence we have no reason to sift
through those materials here.